       Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA,          )
                                   )                 Civil Action
v.                                 )                 No. 14-cr-10197-PBS
                                   )
TRAVIS WINDLEY,                    )
                                   )
                    Respondent.    )
___________________________________)


                          MEMORANDUM AND ORDER

                             August 10, 2020

Saris, D.J.

       In this habeas petition, Travis Windley argues that his May

2014 conviction under 18 U.S.C. § 922(g)(1) should be vacated

because of Rehaif v. United States, 139 S. Ct. 2191 (2019). In

Rehaif, the Supreme Court held that a § 922(g) offense requires

not only proof that the defendant knowingly possessed a firearm,

but also that he knew of the status that made his possession of

the firearm illegal. After hearing, the Court DENIES the

Defendant’s motion to vacate his sentence under 28 U.S.C. § 2255

(Dkt. 130).

                                BACKGROUND

  I.     18 U.S.C. § 922(g) Charge

       In May 2014, law enforcement officers stopped Windley for

speeding. During the stop, Windley stated that he “would rather


                                     1
        Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 2 of 10



f—-king die than go to jail.” See Presentence Investigative

Report dated Dec. 8, 2015 (“PSR”) ¶¶ 8-19. Officers found a

loaded revolver in Windley’s front pants pocket. Windley was

wearing an ankle bracelet at the time.

    On July 1, 2014, Windley was indicted for one count of

being a felon in possession of a firearm and ammunition in

violation of 18 U.S.C. § 922(g)(1). The indictment alleged that

Windley, “having previously been convicted in a court of a crime

punishable by imprisonment for a term exceeding one year, did

knowingly possess in and affecting commerce a firearm and

ammunition.” Dkt. 4.

    In September 2015, Windley entered a guilty plea. He was

sentenced in July 2016 to a term of eight years followed by

three years of supervised release. Windley did not appeal any

part of his conviction or sentence. On June 19, 2020, Windley

filed a Section 2255 motion to vacate his conviction pursuant to

the Supreme Court’s decision in Rehaif.

  II.     Criminal History

    The Defendant has an extensive criminal history, including

four convictions that resulted in sentences of imprisonment. For

example, in February 2009, Windley was found guilty of assault

with intent to murder, possession of a firearm without a

license, assault with a dangerous weapon, and assault and



                                      2
     Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 3 of 10



battery with a dangerous weapon. He was sentenced to four years

in state prison.

    In March 2009, Windley was found guilty of assault with a

dangerous weapon and assault and battery with a dangerous

weapon. He was sentenced to one year of incarceration. In June

2012, Windley was found to be in violation of probation and was

sentenced to 18 months of incarceration, with credit for 117

days served.

                           LEGAL FRAMEWORK

    In Rehaif v. United States, the Supreme Court held that to

convict a defendant under 18 U.S.C. § 922(g), “the Government

. . . must show that the defendant knew he possessed a firearm

and also that he knew he had the relevant status when he

possessed it.” 139 S. Ct. 2191, 2194 (2019). Here, the

Government acknowledges that Rehaif applies retroactively on

collateral review. See Dkt. 135 at 4 (quoting Davis v. United

States, 417 U.S. 333, 346 (1974)).

    “Where a defendant has procedurally defaulted a claim by

failing to raise it on direct review, the claim may be raised in

habeas only if the defendant can first demonstrate either

‘cause’ and actual ‘prejudice,’ or that he is ‘actually

innocent.’” Bousley v. United States, 523 U.S. 614, 622 (1998)

(citations omitted).



                                   3
       Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 4 of 10



                                 ANALYSIS

       Windley first argues that this Court did not have

jurisdiction to convict him under § 922(g) because the

indictment did not charge, and he did not plead guilty to,

knowing the facts that made him a person prohibited from

possessing a firearm (“scienter-of-status element”). Windley

then argues that his Fifth and Sixth Amendment rights were

violated because his indictment and plea colloquy were

defective. Finally, Windley asserts that these defects

constitute structural error warranting automatic vacatur of his

conviction.

       The Government responds that Windley’s jurisdictional

challenge is foreclosed by binding First Circuit precedent. The

Government further argues that Windley’s substantive challenges

are barred because he cannot demonstrate cause and prejudice or

actual innocence, as would be required for his petition to

succeed.

  I.     Jurisdictional Challenge

       Windley argues that “this Court did not have jurisdiction

to enter a judgment” on the § 922(g) count because his

indictment failed to allege the scienter-of-status element. Dkt.

131 at 3. The First Circuit has held that “defects in

indictments are not jurisdictional and thus are subject to

waiver.” United States v. Urbina-Robles, 817 F.3d 838, 842 (1st

                                     4
      Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 5 of 10



Cir. 2016) (citing United States v. Cotton, 535 U.S. 625, 630

(2002)). “Ordinarily a guilty plea, entered unconditionally

. .   . establishes guilt and forfeits all objections and

defenses.” United States v. Gonzalez, 311 F.3d 440, 442 (1st

Cir. 2002).

      Directly on point, several circuit courts, including the

First Circuit, have held that by entering an unconditional

guilty plea, defendants waive jurisdictional challenges based on

the indictment’s failure to allege § 922(g)(1)’s scienter-of-

status requirement. See United States v. Burghardt, 939 F.3d

397, 402 (1st Cir. 2019), cert. denied, 140 S. Ct. 2550 (Mar.

23, 2020) (holding that defendant waived the right to challenge

his indictment on Rehaif grounds because he later pled guilty to

the offense); see also United States v. Keith, 797 Fed App’x

649, 651 (2d Cir. 2020); United States v. Hobbs, 953 F.3d 853,

856 (6th Cir. 2020); United States v. Moore, 954 F.3d 1332, 1335

(11th Cir. 2020). The First Circuit added, however, that it had

the discretion to review waived arguments if there is a

compelling reason to do so. Burghardt, 939 F.3d at 402.

      The Defendant does not address this binding First Circuit

precedent. His jurisdictional argument based on the defect in

the indictment fails. For the reasons stated below, the Court

sees no compelling reason to review the issue.



                                    5
        Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 6 of 10



  II.     Substantive Challenges

    Windley also raises numerous substantive challenges to his

conviction under the Fifth and Sixth Amendments. He argues that

his guilty plea was constitutionally invalid because he was

never informed of the scienter-of-status element and therefore

his waiver of rights was not knowing and voluntary. Windley

characterizes this as a structural error meriting automatic

vacatur. The Government contends that Windley’s challenge should

fail for failure to show actual cause and actual innocence.

  A. Cause and Prejudice

    Windley did not raise a Rehaif claim at trial or on direct

appeal. He has therefore procedurally defaulted the claim on

collateral review unless he can demonstrate cause and actual

prejudice, or that he is actually innocent. See Bousley, 523

U.S. at 622.

    The Court need not consider the cause prong here, because

the actual prejudice prong is not met. To demonstrate actual

prejudice, the defendant must show that, but for his counsel’s

error, there is a “reasonable probability” that he would have

proceeded to trial had he been advised of the scienter-of-status

element of § 922(g). See Lee v. United States, 137 S. Ct. 1958,

1965 (2017).

    Windley has not shown that there is a reasonable

probability he would have proceeded to trial if he had been

                                      6
     Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 7 of 10



advised of the scienter-of-status element of § 922(g). Windley

was sentenced to four years of imprisonment in 2009. He later

violated probation and was sentenced to an additional 18 months

of imprisonment in 2012. Therefore, there was overwhelming

evidence that Windley knew he was convicted of a crime

punishable by a term of imprisonment of more than a year,

because he served multiple years. See Commonwealth v. Sherman,

885 N.E.2d 122, 130 (Mass. 2008) (citing Mass. R. Crim. P.

12(c)(3)) (requiring judges to ensure that the defendant knows

the maximum possible sentence when entering a guilty plea). It

is highly unlikely than any reasonable juror would find that the

scienter-of-status element was not met in this case, and

therefore it is unlikely that Windley would have proceeded to

trial had he been advised of that element. Windley cannot

demonstrate actual prejudice. See United States v. Riley, 411 F.

Supp. 3d 182, 184 (D. Mass. 2019) (denying 2255 petition in part

because defendant could not establish actual prejudice due to

Rehaif error); see also Burghardt, 939 F.3d at 404-05 (denying

Rehaif challenge on direct appeal because the defendant had

previously received multiple sentences in excess of one year).

  B. Actual Innocence

    A defendant may sidestep the procedural default analysis

and obtain a merits review of his habeas claim if he makes a

threshold showing of “actual innocence.” Smith v. Murray, 477

                                   7
     Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 8 of 10



U.S. 527, 537 (1986). To do so, he must show it was “more likely

than not that no reasonable juror would have convicted him” had

the jury been advised of the scienter requirement. See Schlup v.

Delo, 513 U.S. 298, 327 (1995); see also Bousley, 523 U.S. at

623-24 (“‘[A]ctual innocence’ means factual innocence, not mere

legal insufficiency.”). The actual innocence standard is

“demanding and permits review only in the extraordinary case.”

House v. Bell, 547 U.S. 518, 538 (2006) (citation omitted).

    Windley cannot establish actual innocence. As explained

above, Windley’s criminal history demonstrates that he knew he

was previously convicted of a crime punishable by more than one

year in prison. See United States v. Daniels, 804 Fed. App’x

944, 945 (10th Cir. 2020) (denying certificate of appealability

where district court had denied 2255 petition raising Rehaif

challenge because petitioner’s criminal history demonstrated

knowledge of his status).

  C. Structural Error

    Windley attempts to circumvent the actual prejudice and

actual innocence inquiries by arguing that his Rehaif claim

reflects a structural error meriting vacatur, regardless of the

prejudice analysis. Structural errors “infect the entire

[judicial] process” and accordingly “require[] automatic

reversal of the conviction.” Brecht v. Abrahamson, 507 U.S. 619,

629-30 (1993); see also United States v. Gonzalez-Lopez, 548

                                   8
     Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 9 of 10



U.S. 140, 149 (2006) (“[Structural] errors include the denial of

counsel, the denial of the right of self-representation, the

denial of the right to public trial, and the denial of the right

to trial by jury by the giving of a defective reasonable-doubt

instruction.” (citations omitted)). “When a structural error is

preserved and raised on direct review . . . a new trial

generally will be granted as a matter of right.” Weaver v.

Massachusetts, 137 S. Ct. 1899, 1913 (2017). However, “[w]hen a

structural error is raised in the context of” collateral review,

the Supreme Court has instead required a showing of prejudice.

See id. But see id. at 1907 (limiting Weaver’s holding to “the

context of trial counsel’s failure to object to the closure of

the courtroom during jury selection”).

    One circuit has held on direct appeal that a structural

error occurred where the defendant was not advised of the Rehaif

scienter-of-status element prior to his guilty plea. See United

States v. Gary, 954 F.3d 194, 200-07 (4th Cir. 2020) (vacating

guilty plea and remanding, even though there was “overwhelming

evidence that [the defendant] knew of his felony status”). The

remaining circuits, including the First Circuit, have instead

asked on direct review whether the error affected the

defendant’s substantial rights. See United States v. Burghardt,

939 F.3d 937, 404 (1st Cir. 2019); United States v. Balde, 943

F.3d 73, 97 (2d Cir. 2019); United States v. Hicks, 958 F.3d

                                   9
     Case 1:14-cr-10197-PBS Document 138 Filed 08/10/20 Page 10 of 10



399, 401-02 (5th Cir. 2020); United States v. Hobbs, 953 F.3d

853, 857 (6th Cir. 2020); United States v. Williams, 946 F.3d

968, 973 (7th Cir. 2020); United States v. Hollingshed, 940 F.3d

410, 415–16 (8th Cir. 2019); United States v. Benamor, 937 F.3d

1182, 1189 (9th Cir. 2019); United States v. Fisher, 796 Fed.

App’x 504, 510-11 (10th Cir. 2019); United States v. Reed, 941

F.3d 1018, 1021–22 (11th Cir. 2019).

                               CONCLUSION

    For the reasons stated above, the Court DENIES the

Defendant’s 28 U.S.C. § 2255 motion to vacate his conviction

(Dkt. 130).



SO ORDERED.
                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   10
